Filed 11/29/22 P. v. Harmon CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C095525

                    Plaintiff and Respondent,                                    (Super. Ct. No. 20FE012534)

           v.

 HARLAND HARMON, JR.,

                    Defendant and Appellant.




         A jury found defendant Harland Harmon, Jr., guilty of assault with a deadly
weapon, vandalism upon a vehicle, and resisting an officer. The trial court sentenced him
to an aggregate term of three years eight months in state prison, including the midterm of
three years for the assault conviction. On appeal, defendant contends the trial court failed
to understand its “newfound obligation” to consider the low term as presumptive “when
faced with credible evidence of a nexus between a defendant’s psychological trauma and
the commission of the charged offenses.” We find the trial court properly exercised its
discretion and affirm the judgment.



                                                             1
                                     BACKGROUND
       On August 8, 2020, defendant’s wife, K.H., went to her and defendant’s house to
remove her possessions. K.H. had been living at her mother’s house along with her
stepson and her brother. Defendant had agreed that K.H. could come that morning to
move her belongings while he was at a class. K.H. had arranged for defendant’s son (her
stepson) J.O., her nephew A.G., and her brother R.H. to help with the move. Defendant
had agreed to stay away while they were at the house. Defendant came home, however,
and a dispute arose, which ended in violence, property damage, and a standoff with
sheriff’s deputies.
       In August 2021, defendant was charged with three counts of assault with a deadly
weapon, three counts of assault with force likely to produce great bodily injury,
vandalism upon a vehicle, and felony resisting an officer. He pleaded not guilty and the
matter proceeded to a jury trial.
       Following the presentation of evidence, the People moved to dismiss the charges
of assault with force likely to produce great bodily injury for lack of evidence; the trial
court granted the motion. The jury subsequently found defendant guilty of a single count
of assault with a deadly weapon, vandalism upon a vehicle, and felony resisting an
officer. The remaining charges were dismissed after the jury failed to reach unanimous
verdicts on each of them.
       On December 30, 2021, before sentencing, defendant submitted to the trial court a
statement of mitigation. Included in that statement was a discussion of Senate Bill No.
567 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 731) (Senate Bill 567) and its amendments
to Penal Code section 1170.1 Defendant explained the amendments eliminated the
midterm as the presumptive term and said that “unless the court finds that the aggravating




1      Undesignated statutory references are to the Penal Code.

                                              2
circumstances outweigh the mitigating circumstances that imposition of the lower term
would be contrary to the interests of justice,” courts are now required to impose the low
term if, among other things, defendant “has experienced psychological, physical, or
childhood trauma, including but not limited to abuse, neglect, exploitation, or sexual
violence.”
          Defendant argued he “experienced psychological, physical, or childhood trauma,
including but not limited to, abuse, and neglect, which contributed to his conduct in this
case.”
          Defendant was sentenced on January 7, 2022. At sentencing, the court heard
victim impact statements from J.O. and J.Or., the mother of five of defendant’s children.
Defendant then made a statement to the trial court that included a description of his
struggles within the family law court system, the devastating impact of COVID-19 on his
business, as well as his depression and anxiety. Defendant talked about his learning
disabilities and lifelong “mental health disorders.” He described having a “massive panic
attack” on the day he committed his crimes; he “thought everybody was against [him],
taking everything away from [him].” Defendant told the court, “I wanted the Sheriffs to
kill me that day.”
          Defendant’s counsel then asked defendant, “Can you let the Court know if you
experienced any childhood trauma and how that affected your actions in this incident.”
Defendant recalled being taken to Mexico as a young child to “grow marijuana and be
rebels.
          “I remember a sky tower my dad built to shoot at the rangers.
          “My dad was stabbed, and my mom was covered with blood, and I remember
looking up at her, terrified that she was hurt, and she was covered with blood.
          “I was tossed around when my dad was running from the police.
          “I hit my cheek on a wheel well of a Blazer, and it cut the muscle inside and
caused major brain damage.

                                               3
       “My parents told me that I ate a handful of hashish when I was that age.
       “I was—when we came back from New Mexico [sic], I was beat with coat
hangers. I was picked up and strangled by my neck. I was stomped on, and in many
occasions with the police—me calling the police for my dad abusing me.”
       Defendant’s counsel then asked the trial court to consider bail pending appeal,
reduce defendant’s felony conviction to a misdemeanor, and grant probation; the court
denied the requests. The court sentenced defendant to an aggregate term of three years
eight months in state prison, including the midterm of three years for assault with a
deadly weapon (the People sought the upper term). The court explained the basis for the
sentence: “[F]or circumstances in aggravation, this was a crime of great violence. There
[were] threats of great bodily harm. There has been a pattern of increasing seriousness in
[defendant’s] criminal history. I have certainly seen a lot worse, but this is still
concerning. [Defendant was] on formal probation when the crimes were committed, and
obviously [defendant’s] performance on probation was not satisfactory. [¶] I do not find
mitigating circumstances.”
       Defendant timely appealed his sentence.
                                       DISCUSSION
       Defendant contends the trial court “failed to properly consider [his] psychological
and childhood trauma as the basis of a presumptive low term” following the amendments
to section 1170, subdivision (b)(6). Specifically, he argues the trial court was “not aware
of its newfound obligation to consider the low term to be the presumptive term when
faced with credible evidence of a nexus between a defendant’s psychological trauma and
the commission of the charged offense.” We disagree.
       The Governor signed Senate Bill 567 and Assembly Bill No. 124 (2021-2022 Reg.
Sess.) (Stats. 2021, ch. 695) (Assembly Bill 124) on October 8, 2021, amending section
1170, subdivision (b)(6). These bills became effective January 1, 2022. (Cal. Const., art.
IV, § 8, subd. (c); Stats. 2021, ch. 695, § 5.3) [Assembly Bill 124]; Stats. 2021, ch. 731,

                                               4
§§ 1.3, 3(c) [Senate Bill 567].)2 Defendant was sentenced on January 7, 2022, six days
after the amendments to section 1170, subdivision (b)(6) took effect.
       As stated, before the sentencing hearing, defendant submitted to the trial court a
statement in mitigation describing to the court the amendments to section 1170,
subdivision (b)(6), which provide that “unless the court finds that the aggravating
circumstances outweigh the mitigating circumstances that imposition of the lower term
would be contrary to the interests of justice, the court shall order imposition of the lower
term if any of the following was a contributing factor in the commission of the offense:
the person has experienced psychological, physical, or childhood trauma, including, but
not limited to, abuse, neglect, exploitation, or sexual violence.”
       Relative to those amendments, defendant asserted that he suffered childhood
trauma, and that trauma impacted his conduct on the day of his offenses. He made the
same claim at the sentencing hearing, during which he gave a lengthy and detailed
account of his childhood traumas and the impact they had on him as an adult, including
their impact on his criminal conduct. Indeed, defendant’s attorney specifically asked
defendant to address the nexus between his childhood trauma and the criminal conduct
underlying his convictions.
       In short, defense counsel went to great lengths to make the trial court aware of the
recent changes to section 1170, subdivision (b)(6), detail defendant’s history of childhood
trauma, and argue the trauma had a direct impact on his criminal conduct. Evidently, the
trial court was not persuaded. The court was not required to mention section 1170,
subdivision (b)(6) in assessing the aggravating and mitigating factors because, “[i]n the




2      Because Senate Bill 567 was the last bill signed by the Governor and bears the
higher chapter number, its amendments prevail over those specified in Assembly Bill
124. (Gov. Code, §§ 9510, 9605, subd. (b); In re Thierry S. (1977) 19 Cal.3d 727, 738-
739.)

                                              5
absence of evidence to the contrary, we presume that the court ‘knows and applies the
correct statutory and case law.’ ” (People v. Thomas (2011) 52 Cal.4th 336, 361; see
Evid. Code, § 664 [“It is presumed that official duty has been regularly performed ”].)
Defendant has not overcome that presumption.
                                      DISPOSITION
       The judgment is affirmed.



                                                       KRAUSE                , J.



We concur:



      DUARTE                , Acting P. J.




      EARL                  , J.




                                             6